Citation Nr: 1209816	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for herniated nucleus pulpous (HNP) with degenerative disc disease (DDD). 

2. Entitlement to a rating in excess of 10 percent for right ulnar neuropathy. 

3. Entitlement to a rating in excess of 10 percent for left upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from February 1984 to January 1995. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran was initially scheduled for a September 2009 hearing before the Board in Washington, D.C.  The hearing was then rescheduled for January 2010.  However, the Veteran failed to appear on the scheduled hearing date and neither he nor his representative has indicated a desire to reschedule.  In May 2010, the case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2011 supplemental statement of the case, the AMC noted that the Veteran failed to appear for scheduled VA examinations in August 2010 and October 2010 because he was receiving inpatient medical treatment for chronic neck pain.  Because the Veteran did not proceed to reschedule the examination, the AMC readjudicated the Veteran's claims and send them back to the Board.  It is not clear from the record whether the inpatient treatment the Veteran received was from VA or from a private source.  However, it is clear that the records of such treatment are potentially pertinent to his claims for increased ratings for upper extremity neuropathy.  Consequently, as these records have not been associated with the claims file, a remand is necessary to attempt to obtain them.

On remand, the RO/AMC should also obtain any records of VA treatment for upper extremity neuropathy and low back disability from September 2011 to the present.  Additionally, the RO/AMC should ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for upper extremity neuropathy and low back disability, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Further, as the case is otherwise being remanded, the RO/AMC should afford the Veteran an additional opportunity to receive a VA examination to assess the current severity of his upper extremity neuropathy and low back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any records of VA treatment for upper extremity neuropathy and low back disability from September 2011 to the present.  	

2.  The RO/AMC should ask the Veteran to identify all recent sources of treatment or evaluation he has received for neck disability, upper extremity neuropathy and low back disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, the RO/AMC should ask the Veteran to identify the inpatient facility where he received the inpatient neck treatment in August and October 2010 and, if the inpatient facility is private, to provide a release of information so that the RO/AMC may obtain records of the treatment.  All attempts to obtain records should be documented in the claims folder.

3.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's neuropathy of the upper extremities and low back disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.  The examiner should identify all orthopedic and neurological manifestations of the Veteran's low back disability.  The examiner should also specifically note whether the Veteran has any functional loss due to pain, weakness, fatigue and/or incoordination. 

4.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


